        Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 1 of 8




 1 MCGUIREWOODS LLP                             HAGENS BERMAN SOBOL SHAPIRO
   David C. Powell (SBN 129781)                 LLP
 2 dpowell@mcguirewoods.com                     Thomas E. Loeser (SBN 202724)
   Carolee A. Hoover (SBN 282018)               1301 Second Avenue, Suite 2000
 3 choover@mcguirewoods.com                     Seattle, WA 98101
   Alexander J. Gershen (SBN 291929)            Tel: (206) 623-7292
 4 agershen@mcguirewoods.com                    toml@hbsslaw.com
   Two Embarcadero Center, Suite 1300
 5 San Francisco, CA 94111-3821                 LAW OFFICE OF PETER FREDMAN PC
   Telephone: 415.844.9944                      Peter B. Fredman (SBN 189097)
 6 Facsimile: 415.844.9922                      230 Domingo Ave, Suite 227
                                                Berkeley, CA 94705
 7 Attorneys for Defendant                      Tel: (510) 868-2626
   Flagstar Bank, FSB                           peter@peterfredmanlaw.com
 8
                                                Attorneys for Plaintiffs WILLIAM KIVETT
 9                                              and BERNARD and LISA BRAVO, for
                                                themselves and persons similarly situated
10

11                             UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13

14 LOWELL and GINA SMITH, individually, and    Case No. 3:18-cv-05131-WHA
   on behalf of others similarly situated,
15                                             JOINT STIPULATION REQUESTING AN
                          Plaintiff,           AMENDED ORDER RE PLAINTIFFS’
16                                             MOTION FOR SUMMARY JUDGMENT
          vs.
17                                             Complaint Filed: August 22, 2018
   FLAGSTAR BANK, FSB, a federal savings       FAC Filed: October 19, 2018
18 bank, and DOES 1-100, inclusive,
                                               Honorable Judge William Alsup
19                      Defendant.

20

21

22

23

24

25

26

27

28

      JOINT STIPULATION REQUESTING AN AMENDED ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY
                                         JUDGMENT
         Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 2 of 8




 1          Plaintiffs William Kivett and Bernard and Lisa Bravo (the “Bravos”), on behalf of themselves

 2 and the certified Class (collectively, “Plaintiffs”), on the one hand, and Defendant Flagstar Bank, FSB

 3 (“Flagstar”), hereby stipulate and request that the Court order as follows:

 4          WHEREAS, Plaintiffs Lowell and Gina Smith, through counsel, filed their Complaint in this

 5 action on April 18, 2018;

 6          WHEREAS, Plaintiffs amended their Complaint to add William Kivett as a named Plaintiff on

 7 October 19, 2018;

 8          WHEREAS, on August 20, 2019, Plaintiff William Kivett filed a motion to amend complaint

 9 to add the Bravos as class representatives, which attached the operative second amended complaint;

10          WHEREAS, on November 20, 2019, the Court certified a class pursuant to Rule 23(b)(3) of

11 the Federal Rules of Civil Procedure for customers who had their loans serviced by Flagstar after April

12 18, 2014 through December 31, 2019;

13          WHEREAS, on December 5, 2019, the Parties filed cross-motions for summary judgment as

14 to liability;

15          WHEREAS, on March 4, 2020, the Court denied Flagstar’s motion for summary judgment and

16 granted Plaintiff’s partial motion for summary judgment as to liability;

17          WHEREAS, on April 16, 2020, Plaintiffs filed a motion for summary judgment on damages

18 and permanent injunction, which further sought an order certifying a subclass of current Flagstar

19 customers, represented by the Bravos, pursuant to Rule 23(b)(2) of the Federal Rules of Civil

20 Procedure;

21          WHEREAS, on December 10, 2020, the Court granted Plaintiffs’ motion for summary

22 judgement on damages and permanent injunction and awarded certain restitution for class members

23 (i.e., mortgage loan customers of Flagstar’s from April 18, 2014 through December 31, 2019 who did

24 not receive certain interest on escrow (“IOE”)). The Court also certified a Subclass of current Flagstar

25 customers and appointed the Bravos as class representatives (the “Subclass”). The Court granted

26 injunctive relief as to the Subclass as follows:

27          1.     Flagstar shall credit subclass members’ escrow accounts for any IOE that
                   may have accrued after January 1, 2020. Consistent with its current practice
28                 and with Section 2954.8(a) itself, Flagstar shall do so at the end of each
                                              1
       JOINT STIPULATION REQUESTING AN AMENDED ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY
                                          JUDGMENT
         Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 3 of 8




 1                   calendar year for escrow accounts that remain active. For example, Flagstar
                     shall credit the escrow accounts of subclass members for any IOE that has
 2                   already accrued and will accrue in 2020 on January 1, 2021. That process
                     shall continue each year thereafter.
 3          2.       For class members whose loans (a) Flagstar serviced in 2020; (b) did not
                     pay IOE on; (c) whose escrow accounts were subsequently closed after
 4                   January 1, 2020, but before the issuance of this order, Flagstar shall
                     retroactively pay those class members their accrued IOE, if at all, for the
 5                   relevant time period. Flagstar shall do so by January 29, 2021;
 6          3.       Similarly, going forward, subclass members whose loans Flagstar will stop
                     servicing for whatever reason before the end of a calendar year, shall be
 7                   paid their accrued IOE, if at all, at the point where Flagstar closes their
                     escrow accounts.
 8          4.       Consistent with Section 2954.8(a), the amount of IOE Flagstar pays shall
                     be at least two percent.
 9
            WHEREAS, pursuant to the Court’s December 10, 2020 order, Flagstar must credit all
10
     Subclass members’ IOE for 2020 on January 1, 2021, three weeks after the issuance of the Order.
11
     Likewise, Flagstar must credit certain customers’ IOE by January 29, 2021;
12
            WHEREAS, Flagstar represents that complying with the timelines set forth in the Order with
13
     respect to 2020 IOE presents significant operational and logistical challenges for Flagstar, rendering
14
     compliance with the stated deadlines of January 1, 2021 and January 29, 2021 near impossible. For
15
     example, there is no current practice or system capability to credit or pay 2020 IOE to the Subclass,
16
     and thus, the process would require manual review, including to ensure accurate calculation of the
17
     IOE and accurate processing of legally required tax reporting documents. Flagstar cannot accurately
18
     calculate the total IOE accrued in 2020 for the Subclass until on or after December 31, 2020, as IOE
19
     would accrue each day in 2020. However, the Court’s order requires that Flagstar credit such accrued
20
     IOE on January 1, 2021, potentially providing a mere 24 hours for Flagstar to pull the data, review
21
     and calculate the accrued IOE, and facilitate the operational task of crediting and/or sending IOE to
22
     the Subclass.
23
            WHEREAS, in an effort to preserve party and judicial resources, the Parties request that the
24
     Court amend its December 10, 2020 order to (1) extend the end date of the monetary restitution award
25
     period from December 31, 2019 to December 31, 2020, as detailed in the [proposed] order below, (2)
26
     extend the effective date of the permanent injunctive relief to the date of entry of the updated
27
     judgement as detailed in the [proposed] order below, and (3) set the time and manner for Plaintiffs to
28
                                              2
       JOINT STIPULATION REQUESTING AN AMENDED ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY
                                          JUDGMENT
         Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 4 of 8




 1 bring their motion for attorney fees and provide notice thereof to the Class as detailed in the [proposed]

 2 order below.

 3         WHEREAS, the Parties believe the requested relief will not otherwise alter or amend the

 4 Court’s December 10, 2020 order, especially insofar as the value of the restitutionary award of IOE

 5 for the Class and Subclass will remain accrued IOE. The requested relief will only impact the timeline

 6 for potentially crediting and/or sending IOE to Subclass members; and

 7         WHEREAS, the Parties further believe that the requested relief will promote judicial economy,

 8 and preserve party and judicial resources by consolidating the restitution awarded to the Class and

 9 Subclass in the order and thereby streamlining the effective date of said award.

10         WHEREAS, by submitting this Stipulation, the Parties are not waiving their appellate rights

11 proscribed under the applicable rules.

12         IT IS SO STIPULATED.

13 Date: December 17, 2020                        Respectully submitted,

14

15                                                MCGUIREWOODS LLP

16
                                                  By: /s/ David C. Powell
17                                                    David C. Powell
                                                      Attorney for Flagstar Bank, FSB
18

19 Date: December 17, 2020                        LAW OFFICES OF PETER FREDMAN PC
20

21                                                By: /s/ Peter B. Fredman
                                                     Peter B. Fredman
22                                                   Attorneys for Plaintiffs WILLIAM KIVETT and
                                                     BERNARD and LISA BRAVO, for themselves and
23                                                   persons similarly situated

24

25

26

27

28
                                             3
      JOINT STIPULATION REQUESTING AN AMENDED ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY
                                         JUDGMENT
         Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 5 of 8




 1                                            ATTESTATION

 2         The undersigned hereby attests that all signatories listed above, and on whose behalf this

 3 Stipulation is submitted, concur in and have authorized the filing of this Stipulation.

 4

 5 Date: December 17, 2020
                                                      By: /s/ David C. Powell
 6                                                      David C. Powell
                                                        Attorney for Flagstar Bank, FSB
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
      JOINT STIPULATION REQUESTING AN AMENDED ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY
                                         JUDGMENT
        Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 6 of 8




 1 PURSUANT TO STIPULATION,

 2        Based on the Parties’ joint stipulation, and good cause shown, the Court hereby amends its

 3 December 10, 2020 order to provide as follows:

 4        1.      The end date for the monetary restitution award period shall be extended from

 5                December 31, 2019 to December 31, 2020. Specifically, instead of awarding

 6                $8,101,175.64 in restitution for accrued and unpaid IOE to the Class through December

 7                31, 2019, as well as prejudgment interest of two percent thereon, the Court shall award

 8                an “updated amount” in restitution for accrued and unpaid IOE to the Class through

 9                December 31, 2020, as well as prejudgment interest of two percent thereon. The

10                updated amount shall be set as follows:

11                a. By February 1, 2021, Flagstar shall provide to Plaintiffs the necessary data to

12                   calculate the updated amount of the monetary restitution award through December

13                   31, 2020, as well as prejudgment interest of two percent thereon.

14                b. By March 1, 2021, Plaintiffs shall calculate the account-by-account allotment to

15                   each class member — with IOE and prejudgment interest stated separately — and file

16                   a form of judgment with class members’ names that gives each class member’s exact

17                   recovery.

18        2.      The effective date of the permanent injunctive relief shall be extended to the date of

19                entry of the judgement. Thereafter:

20                a. Flagstar shall credit subclass members’ escrow accounts for any IOE that accrues

21                   on or after January 1, 2021. Consistent with its current practices for sub-serviced

22                   loans and with Section 2954.8(a) itself, Flagstar shall issue the applicable credits at

23                   the end of each calendar year for escrow accounts that remain active as of December

24                   31, 2021, and each year thereafter.

25                b. For subclass members whose loans Flagstar services in 2021 and whose escrow

26                   accounts are closed on or after January 1, 2021 but before entry of the judgment,

27                   Flagstar shall pay those subclass members their accrued IOE, if any, for the relevant

28                   time period within 30 days of the date of the entry of the judgment.
                                             5
      JOINT STIPULATION REQUESTING AN AMENDED ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY
                                         JUDGMENT
         Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 7 of 8




 1               c. Similarly, going forward after the date of entry of the judgment, subclass members

 2                  whose loans Flagstar stops servicing for whatever reason before the end of a

 3                  calendar year, shall be paid their accrued IOE, if any, promptly upon closing their

 4                  escrow accounts.

 5               d. Consistent with Section 2954.8(a), the amount of IOE Flagstar pays shall be at least

 6                  two percent.

 7         3.    Plaintiffs shall have 35 days after the date of entry of the judgment to file their motion

 8               for attorney fees and provide notice of it to the Class members by posting the motion

 9               and all supporting papers on the Class administration website (http://flagstar-interest-

10               on-escrow-class-action.com). The hearing on the motion for attorney fees shall be set

11               for not less than 45 days after said notice of the motion is provided.

12

13         IT IS SO ORDERED.
14

15
     DATED: December 18, 2020.                          ____________________________________
16                                                      The Honorable William Alsup
                                                        United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                              6
       JOINT STIPULATION REQUESTING AN AMENDED ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY
                                          JUDGMENT
         Case 3:18-cv-05131-WHA Document 197 Filed 12/18/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE

 2           I, David C. Powell, certify that on December 17, 2020, the foregoing document entitled

 3 JOINT STIPULATION AMENDING ORDER RE PLAINTIFFS’ MOTION FOR SUMMARY

 4 JUDGMENT was filed electronically in the Court’s ECF; thereby upon completion the ECF system

 5 automatically generated a “Notice of Electronic Filing” (“NEF”) as service through CM/ECF to

 6 registered e-mail addresses of parties of record in the case.

 7
                                                             /s/ David C. Powell
 8                                                              David C. Powell

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    7
                                          CERTIFICATE OF SERVICE
